United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AIR COMBAT COMMAND,
LANGLEY AIR FORCE BASE, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1368
Issued: October 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 5, 2017 appellant filed a timely appeal from a May 2, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish knee injuries causally
related to an accepted May 13, 2016 employment incident.
FACTUAL HISTORY
On May 26, 2016 appellant, then a 50-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that on May 13, 2016 he sustained bilateral knee injuries when,
1

5 U.S.C. § 8101 et seq.

while placing his gear in the back of a van, the driver of the van placed the van in reverse and the
van struck his legs. He stopped work on May 13, 2016.
In support of his claim appellant submitted a position description and personnel action
form (Form SF-50) dated January 10, 2016.
By letter dated June 7, 2016, OWCP informed appellant that the evidence of record was
insufficient to establish his claim. It advised him of the medical and factual evidence necessary
to establish his traumatic injury claim and afforded him 30 days to provide this information.
OWCP received additional evidence from appellant in response to its request, including a
May 27, 2016 magnetic resonance imaging (MRI) scan which diagnosed a right knee lateral
fracture.
In a June 8, 2016 visit summary, Dr. Manish A. Patel, a treating Board-certified
orthopedic surgeon, diagnosed bilateral knee pain, right initial lateral condyle fracture, and
subsequent right lateral condyle fracture. In a disability note of the same date, he related that
appellant would be disabled from work until a follow-up appointment on July 1, 2016.
By decision dated July 8, 2016, OWCP denied appellant’s claim. It found that the
May 13, 2016 incident occurred as alleged, but that no medical condition had been diagnosed as
causally related to the accepted work incident.
On July 29, 2016 OWCP received appellant’s July 25, 2016 request for a telephonic
hearing before an OWCP hearing representative. The hearing was held on March 14, 2017. The
request was postmarked July 26, 2016.
On March 15, 2017 OWCP received a June 8, 2016 report of Dr. Patel noting that
appellant had been seen for bilateral knee complaints. He reviewed the MRI scan results,
provided physical examination findings, and diagnosed right initial lateral condyle fracture and
right knee lateral tibial plateau fracture.
By decision dated May 2, 2017, OWCP’s hearing representative affirmed the July 8,
2016 decision. She found that the record of evidence was devoid of any medical evidence
establishing that the diagnosed knee conditions were causally related to the accepted May 13,
2016 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

2

Id.

2

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
OWCP accepted that the May 13, 2016 work incident occurred as alleged. It denied
appellant’s claim, however, as he failed to establish that his diagnosed knee conditions are
casually related to the accepted employment incident.
The Board finds that appellant has failed to establish diagnosed knee conditions causally
related to the accepted May 13, 2016 employment incident.
In a June 8, 2016 report, Dr. Patel detailed physical examination findings, reviewed the
right knee MRI scan, and diagnosed right initial lateral condyle fracture and right knee with
lateral tibial plateau fracture. However, the report contained no history of injury or opinion on
causation. Dr. Patel’s report is insufficient to establish the claim as he did not provide a history
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

of injury,11 nor did he specifically address whether the accepted employment incident had caused
or aggravated the diagnosed medical condition.12
The record also contains Dr. Patel’s June 8, 2016 disability certificate finding appellant
totally disabled and his June 8, 2016 office visit summary which diagnosed bilateral knee pain,
right initial lateral condyle fracture, and subsequent right lateral condyle fracture. However,
again Dr. Patel offered no medical explanation regarding the cause of these diagnosed
conditions. The Board has found that a physician must provide a narrative description of the
identified employment incident and a reasoned opinion as to whether the incident caused or
contributed to the diagnosed medical conditions.13 Lacking a proper medical explanation of
causal relationship, Dr. Patel’s reports are of limited probative value and insufficient to meet
appellant’s burden of proof.14
The record also contains a May 27, 2016 MRI scan of appellant’s right knee. However,
diagnostic test results are of limited probative value as they fail to provide an opinion addressing
whether the diagnosed conditions were caused or aggravated by the accepted employment
incident.15
As there is no probative, rationalized medical evidence addressing how appellant’s
claimed knee conditions were caused or aggravated by the accepted May 13, 2016 employment
incident, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish knee injuries
causally related to the accepted May 13, 2016 employment incident.

11

L.G., Docket No. 09-1692 (issued August 11, 2010); James R. Taylor, 56 ECAB 537 (2005) (medical opinions
based on an incomplete history or which are speculative or equivocal in character have little probative value).
12

C.B., Docket No. 09-2027 (issued May 12, 2010); A.D., 58 ECAB 149 (2006); Ellen L. Noble, 55 ECAB
530 (2004) (medical evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship).
13

See B.D., Docket No. 17-0402 (issued June 12, 2017).

14

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
15

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007); Jaja K. Asaramo, 55
ECAB 200 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 2, 2017 is affirmed.
Issued: October 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

